Case: 18-11847    Date Filed: 02/05/2019   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-11847
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 9:18-cv-80150-RLR


PRESLEY AND PRESLEY, PA,

                                                              Plaintiff - Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (February 5, 2019)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      This is the third of three related appeals challenging summonses the Internal

Revenue Service (“IRS”) sent to a bank requesting account records in the course of
               Case: 18-11847    Date Filed: 02/05/2019   Page: 2 of 4


investigating the federal income-tax liabilities of Michael Presley, Cynthia Presley,

Presley and Presley, P.A., Presley Law and Associates, P.A., and BMP Family

Limited Partnership, which includes as partners Michael, Cynthia, and other

members of the Presley family.       This appeal, for instance, concerns an IRS

summons issued in February 2018 relating to the 2015 income-tax liabilities of

Presley and Presley, P.A. In each of the three cases, the taxpayer or taxpayers at

issue petitioned the district court to quash the IRS summonses on the ground that at

least some of the requested records revealed clients’ private financial information.

The district court separately dismissed all three cases, and we have affirmed the

court twice already. See Presley v. United States, 895 F.3d 1284 (11th Cir. 2018);

BMP Family Ltd. P’ship v. United States, 741 F. App’x 764 (11th Cir. 2018). We

do so again.

      The parties have stipulated that our decision in Presley is “dispositive of this

case” because each of the arguments raised by the appellant in this case—Presley

and Presley, P.A.—was considered and rejected in Presley. These arguments are

(1) that the Fourth Amendment obligates the government to demonstrate probable

cause because the appellant’s clients had a reasonable expectation of privacy in the

records held by the bank; and (2) that the IRS was obligated to proceed under 26

U.S.C. § 7609(f) by issuing John Doe summonses to the appellant’s clients and




                                          2
              Case: 18-11847    Date Filed: 02/05/2019     Page: 3 of 4


petitioning the district court for an ex parte hearing before obtaining the account

records. Presley, 895 F.3d at 1287–88.

      Presley rejects these arguments. Briefly stated, we held that probable cause

was not required because the clients lacked a reasonable expectation of privacy in

financial records held by the bank, that the IRS summonses were reasonable under

the Fourth Amendment, and that the procedures required by § 7609(f) did not

apply. Id. at 1291–95. We further rejected the alternative argument that the Right

to Financial Privacy Act (“RFPA”), 12 U.S.C. § 3401–3422, prohibited

enforcement of the IRS summonses at issue. Id. at 1292 (noting that the RFPA

“explicitly provides that ‘[n]othing in this chapter prohibits the disclosure of

financial records in accordance with procedures authorized by Title 26’”) (quoting

12 U.S.C. § 3413(c)). So we held that the IRS could enforce the summonses.

      The appellant here has raised no argument that was not considered and

rejected in Presley. Despite this, the appellant suggests that, even if we follow

Presley, which of course we must, we should remand to allow it to amend its

petition to bring a challenge under the RFPA. But not only would this be improper

as a procedural matter, given that this ground was not raised below, it also would

conflict with Presley, which determined that the “RFPA d[id] not help” the

appellants in that case.   Id. at 1292.       It does not appear that the underlying

circumstances here are materially different from those in Presley. Accordingly, we


                                          3
              Case: 18-11847    Date Filed: 02/05/2019   Page: 4 of 4


affirm the dismissal of the appellant’s petition to quash for the reasons explained

more fully in Presley.

      AFFIRMED.




                                        4